998 So. 2d 1196 (2009)
Charles WALKER, Appellant,
v.
STATE of Florida, Appellee.
No. 1D08-3478.
District Court of Appeal of Florida, First District.
January 9, 2009.
*1197 Charles Walker, pro se, Appellant.
Bill McCollum, Attorney General, and Christine Ann Guard, Assistant Attorney General, Tallahassee, for Appellee.
PER CURIAM.
The appellant has appealed the trial court's order in which the court denied his facially sufficient rule 3.800(a) motion as successive. However, the trial court failed to attach the order relied upon to conclude that the instant motion is successive. We therefore reverse and remand the order for the trial court to attach the prior order which supports the summary denial of the appellant's claim or to otherwise address the merits of the appellant's claim. See Collins v. State, 954 So. 2d 1283 (Fla. 1st DCA 2007) (holding that when a defendant submits a facially sufficient rule 3.800(a) motion seeking jail credit, the trial court is required to attach portions of the record conclusively refuting the claim or to award jail time credit as the record dictates).
REVERSED AND REMANDED with directions.
WEBSTER, BROWNING and LEWIS, JJ., concur.